PER CURIAM.
In this -action plaintiff alleged that his assignor had loaned money to -defendant and asked for judgment on the alleged debt. Defendant, a real estate broker who had sold property for plaintiff’s assignor, denied any debt and alleged the money was paid to bim as *479part of a commission due him for the sale of property. The trial court found that the money was paid to defendant as a commission hut that the commission had been over paid and entered a judgment against defendant for the surplus amount the court found that defendant had received.
The evidence supports the trial court’s findings and the judgment entered. Affirmed.